"Writs and proceedings in civil actions shall not be made returnable before a justice of the peace within any town *Page 148 
or city having a police court." G. L., c. 215, s. 7. "Police courts have . . . exclusive cognizance of all crimes and offences committed within the town in which such court is established, so far as justices of the peace have jurisdiction." G. L., c. 252, s. 8. Under the act of 1885 (c. 94, s. 5), an inquiry concerning alleged corrupt practices in an election is made by "any justice of the peace, or police judge." The inquisition is not an ordinary criminal prosecution, but a process of discovery, like a coroner's inquest. "Any justice of the peace and quorum shall have and exercise the same powers . . . as a coroner." G. L., c. 265, s. 2. It has not been understood that the authority of a justice of the peace and quorum to act as a coroner is limited to towns in which there is no police court. There are reasons for inferring that the legislature intended an election inquest might be conducted in any town by a justice of the peace. The police court of Littleton has not exclusive jurisdiction in this case.
Case discharged.
BINGHAM, J., did not sit: the others concurred.